DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 8/11/2020. Claims 1-18 are pending with claims 3-7, 13, 14, 17, and 18 being withdrawn from consideration consistent with Applicant’s election (see Response to Restriction filed 6/15/2022) to the restriction requirement mailed 4/19/2022. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2018/0287681, to Chen et al. (“Chen”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2019/0222289, to John Wilson et al. (“John Wilson”), which is newly cited in this Action.

The following is a status listing of the pending claims:
Claims 8-10 are objected to for minor informalities.
35 U.S.C. § 101 – Claims 1, 11, and 15 are directed to patent ineligible subject matter.
35 U.S.C. § 112(b) – Claims 2, 8-10, 12, and 16 are indefinite.
35 U.S.C. § 102(a)(2) – Claims 1, 2, 10-12, 15, and 16 are anticipated over Chen.
35 U.S.C. § 103 – Claims 8 and 9 are obvious over Chen in view of John Wilson.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 10/28/2020 and 5/7/2021 are in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and have been considered by the examiner.

Drawings
The drawings filed 8/11/2020 are accepted.

Election/Restrictions
Applicant’s election without traverse of claims 1, 2, 8-12, 15, and 16 in the reply filed on 6/15/2022 is acknowledged. And as a result, claims 3-7, 13, 14, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, where there is no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/15/2022.

Claim Objections
Claims 8-10 are objected to because of the following informalities: 
Each of claims 8-10 recite, “one RS set”. The acronym “RS” should be spelled out in the first instance so there is no confusion as to what it means. 
Claim 8 recites various instances of “first indication information” but there is no article in front of the phrase. For example, in about line 9 of claim 8 recites, “the A CORESETs comprises one piece of first indication information”. It is recommended, for clarity, that a definite article (i.e., “the”) be inserted prior to the word “first” in each instance. This will avoid any possible confusion that the recited “first indication information” belongs to the “first indication information set”.
Claim 9 recites various instances of “second indication information” but there is no article in front of the phrase. For example, in about line 8 of claim 9 recites, “B pieces of second indication information”. It is recommended, for clarity, that a definite article (i.e., “the”) be inserted prior to the word “second” in each instance. This will avoid any possible confusion that the recited “second indication information” belongs to the “second indication information set”.
Claim 10 recites various instances of “third indication information” but there is no article in front of the phrase. For example, in about line 9 of claim 10 recites, “the C pieces of DCI comprises one piece of third indication information”. It is recommended, for clarity, that a definite article (i.e., “the”) be inserted prior to the word “third” in each instance. This will avoid any possible confusion that the recited “third indication information” belongs to the “third indication information set”.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per section 2106 of the MPEP, a determination as to whether a claim is directed to patent ineligible subject matter is done in three parts: (1) step 2A, prong 1 identifies the abstract idea; (2) step 2A, prong 2 identifies whether the abstract idea is integrated into a practical application; and (3) step 2B evaluates whether the additional limitations when taken with the abstract idea individual and as a whole amount to an inventive concept (i.e., significantly more than the abstract idea itself).
Claims 1, 11, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A, Prong 1: Independent Claims 1, 11, and 15
Claims 1, 11, and 15 recite virtually identical limitations. The claims similarly recite “determining X pieces of … information … when it is determined that [a] quantity X of pieces of … information is at least two”. This is understood to be comparing a first pieces of information to the threshold of “2” and if the threshold is met, then another set of information is counted (i.e., determined). This is an abstract idea categorized as a mathematical relationship (see MPEP § 2106.04(a)(2)(I)(A)) and/or a mental process (see MPEP § 2106.04(a)(2)(III)). Essentially, these limitations embody the mathematical concept and/or mental process of comparing a value to a threshold, and if the threshold is met, then counting a number of pieces of information.
Step 2A, Prong 2: Independent Claims 1, 11, and 15
The abstract idea is not integrated into a practical application because there are no additional claim limitations that are triggered as a result of the “determining”. In other words, all the claims require is the “determining” (and the additional elements that are not sufficient to amount to significantly more than the abstract idea, as discussed below). There is nothing done with the information determined, there is no claimed way in which the evaluation against the threshold “2” is carried out, or any other processing that would indicate something more or a practical application of the “determining”. As a result, the abstract idea is not integrated into a practical application. 
Step 2B: Independent Claims 1, 11, and 15
As noted in step 2A, prong 2, the abstract idea of claims 1, 11, and 15 is not integrated into a practical application, even with the additionally recited limitations. Turning to a more detailed analysis of these additional limitations, they do not amount to significantly more when taken individually or when combined as an order set of steps/functions. Thus, claims 1, 11 and 15 are still directed to patent ineligible subject matter. 
In addition to the abstract idea, claims 1, 11, and 15 also recite “determining a quantity X of pieces of quasi co-location (QCL) information, wherein X is a positive integer” and in the abstract idea “determining” step, the “information” is claimed as QCL and is for “an antenna port of a data channel”. 
The additional step of “determining a quantity X of pieces of quasi co-location (QCL) information, wherein X is a positive integer” is itself another mathematical relation and/or mental process since it does nothing more than claim a form of counting pieces of information. Additionally, this limitation is considered mere data gathering since it is, as noted, merely counting pieces of information that does not require the use of a computing device or any other processing of the data. See MPEP § 2106.05(g).
Turning the other elements, limiting the information to “QCL information” and to that for “an antenna port of a data channel,” without more, is merely limiting the “determining” steps to a field of use or technological environment and does not meaningful limit the claims. See MPEP § 2106.05(h). For example, the “determining” steps are generally recited and would be the same for “QCL information” of “an antenna port of a data channel” as they would be for any other type of information associated with a data channel. The claim does not recite any limitation on the use of the “QCL information” or somehow link the “antenna port of a data channel” to the “determining” that would make these additional elements meaningful to the abstract idea. Moreover, taking the additional limitations together as an ordered set of steps “[a]dd[s] nothing … that is not already present when the steps are considered separately.” See MPEP § 2106.05(I)(B) (quoting Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225 (2014)).
Lastly, none of the additional physical elements recited in claims 11 and 15 are significantly more. Claim 11 is directed to a “communications apparatus, comprising at least one processor and a memory, wherein the at least one processor is coupled to the memory; wherein the memory is configured to store a computer program, and wherein the computer program stored in the memory, when executed by the at least one processor, enables the apparatus to perform” the abstract idea and additionally recited elements noted above, and claim 15 is directed to a “non-transitory computer-readable storage medium, comprising a computer program, wherein the computer program, when executed by a computer, causes the computer to perform” the abstract idea and additionally recited elements noted above. Thus, claims 11 and 15 recite additional computing elements to implement the abstract idea. However, these additional computing elements are not particular or specific (i.e., they are claimed as general purpose computing elements), and thus, do not add or show an inventive concept. See MPEP § 2106.05(b).
For at least these reasons, claims 1, 11, and 15 recite an abstract idea without significantly more and are directed to patent ineligible subject matter.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8-10, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 2, 12, and 16 recite the term “at a latest moment,” which is a relative term and renders the claims indefinite. The term “at a latest moment” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term is referencing a time at which a downlink control information (DCI) is received. However, the claim does not define a point of reference to determine what the term “latest” means. For example, it is not clear if “latest” is meant the last allocated time when a DCI can be received, the last symbol/subframe/slot received, or some other meaning. As a result, claims 2, 12, and 16 are indefinite.

Claim 8 is also rejected under section 112(b) for depending from rejected parent claim 2.

Claim 9 recites “a second rule” at about line 7, but there is never recited in claim 9 or parent claim 2 a “first” rule. As a result, it is unclear if claim 9 requires a “first” rule or not. Therefore, claim 9 is indefinite.

Claim 10 recites “a third rule” at about line 7, but there is never recited in claim 10 or parent claim 2 a “first” or “second” rule. As a result, it is unclear if claim 10 requires a “first” and/or “second” rule or not. Therefore, claim 10 is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 10-12, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen.

Regarding claim 11, Chen teaches:
A communications apparatus, comprising at least one processor and a memory, wherein the at least one processor is coupled to the memory; wherein the memory is configured to store a computer program, and wherein the computer program stored in the memory, when executed by the at least one processor, enables the apparatus to perform operations (Chen, Figs. 6 and 7, ¶¶ 108-111, show apparatuses (e.g., terminals) with modules, where the modules are implemented through software and hardware, which would include a memory with instructions and a processor for executing those instructions, see ¶¶ 112, 202, 214-216; see also Fig. 1, ¶¶ 13, 23) comprising: 
determining a quantity X of pieces of quasi co-location (QCL) information, wherein X is a positive integer (Chen, Fig. 3, step S301, ¶ 85, a terminal determines a positive integer, M, of QCL information, see also ¶ 44; alternatively or concurrently, Fig. 4, step S401, ¶ 97, a terminal determines a positive integer, N, of QCL relationship types, which is pieces of QCL information, see also ¶ 45); and 
determining X pieces of QCL information of an antenna port of a data channel when it is determined that the quantity X of pieces of QCL information is at least two (Chen, Fig. 3, step S303, ¶ 87, QCL parameters are determined on a received port as indicated by the DMRS and CSI-RS, see ¶¶ 5, 36, 48; alternatively or concurrently, Fig. 4, step S403, ¶¶ 99, 100, the QCL relationship information is determined for antenna ports, which correspond to a data channel).

Regarding claim 1, there is recited a “communication method” with steps virtually identical to the functions performed by the “apparatus” of claim 11. As a result, claim 1 is rejected as anticipated under section 102(a)(2) over Chen for the same reasons as presented in the rejection of claim 11 above.

Regarding claim 15, there is recited, similar to the processor and memory of the apparatus in claim 11, a “non-transitory computer-readable storage medium, comprising a computer program, wherein the computer program, when executed by a computer, causes the computer to perform operations” virtually identical to the functions performed by the “apparatus” of claim 11. As a result, claim 1 is rejected as anticipated under section 102(a)(2) over Chen for the same reasons as presented in the rejection of claim 11 above.

Regarding claims 2, 12, and 16, which depend from claims 1, 11, and 15, respectively, Chen further teaches: 
the determining X pieces of QCL information of an antenna port of a data channel comprises: determining the X pieces of QCL information of the antenna port of the data channel based on at least one of a first indication information set, a second indication information set, or a third indication information set, 
wherein the first indication information set comprises first indication information that is in a control channel resource set (CORESET) and that is used to indicate QCL information of an antenna port of a downlink control channel, 
wherein the second indication information set comprises second indication information that is configured by using higher layer signaling and that is used to indicate QCL information of an antenna port of a reference signal, and 
wherein the third indication information set comprises third indication information that is in downlink control information (DCI) received at a latest moment and that is used to indicate QCL information of an antenna port of a data channel scheduled by using the DCI,

as recited in claim 12 and similarly in claims 2 and 16. Chen, in various parts, teaches at least the second and third indications: the second, ¶¶ 5 (Table 1), 36, 37, the determination of QCL information is, at least partly, determined based on indication information that includes information from higher layer signaling that indicates an antenna port of a reference signal, such as DMRS and/or CSI-RS; and the third, ¶¶ 6, 127, 132, 133, 138, DCI is received at a time (this is broadly considered to teach “at a latest moment”) used to indicate QCL information associated with a data channel antenna port.

Regarding claim 10, which depends from claim 2, Chen further teaches:
the determining the X pieces of QCL information of the antenna port of the data channel based on at least one of a first indication information set, a second indication information set, or a third indication information set comprises: 
determining C pieces of QCL information in the X pieces of QCL information of the antenna port of the data channel based on the third indication information set, wherein C is a positive integer, wherein C is less than or equal to X, wherein the third indication information in the third indication information set meets a third rule, and wherein the third rule is: third indication information in C pieces of DCI received at the latest moment, wherein each of the C pieces of DCI comprises one piece of third indication information, and wherein each piece of third indication information is associated with one RS set (Chen, Fig. 3, step S303, ¶ 87, QCL parameters are determined on a received port as indicated by the DMRS and CSI-RS, see ¶¶ 5, 36, 48; alternatively or concurrently, Fig. 4, step S403, ¶¶ 99, 100, the QCL relationship information is determined for antenna ports, which correspond to a data channel; and since “C” may equal “X”, Chen teaches that if “X” is determined then so too is “C”); [OR]
[The remainder of the claim is not addressed since they are alternative limitations.]
third indication information in C pieces of DCI received at the latest moment, wherein each of the C pieces of DCI comprises one piece of third indication information, wherein different 81Attorney Docket No. 43968-1275001 / Client Ref. No. 85680647US05 DCI in the C pieces of DCI comprise different third indication information, and wherein each piece of third indication information is associated with one RS set; [OR]
C pieces of third indication information in K pieces of DCI received at the latest moment, wherein at least one of the K pieces of DCI comprises at least two pieces of third indication information, wherein K is a positive integer and is less than C, and wherein each piece of third indication information is associated with one RS set; or 
Z pieces of third indication information in T pieces of DCI received at the latest moment, wherein at least one piece of third indication information in the third indication information in the T pieces of DCI is associated with at least two RS sets, wherein T is a positive integer and is less than C, and wherein Z is a positive integer and is less than C.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of John Wilson, both of which are in the same field of initial configuration of communication parameters, e.g., QCL, as the claimed invention.

Regarding claim 8, which depends from claim 2, Chen further teaches some of the additionally recited limitations of claim 8. Namely, Chen further teaches:
the determining the X pieces of QCL information of the antenna port of the data channel based on at least one of a first indication information set, a second indication information set, or a third indication information set comprises: determining A pieces of QCL information in the X pieces of QCL information of the antenna port of the data channel based on the first indication information set, wherein A is a positive integer, wherein A is less than or equal to X (Chen, Fig. 3, step S303, ¶ 87, QCL parameters are determined on a received port as indicated by the DMRS and CSI-RS, see ¶¶ 5, 36, 48; alternatively or concurrently, Fig. 4, step S403, ¶¶ 99, 100, the QCL relationship information is determined for antenna ports, which correspond to a data channel; and since “A” may equal “X”, Chen teaches that if “X” is determined then so too is “A”).

Chen does not teach the additionally recited limitations of claim 8. John Wilson remedies this and teaches that:
the first indication information in the first indication information set meets a first rule, and wherein the first rule comprises: first indication information in A CORESETs with smallest identifiers, wherein each of the A CORESETs comprises one piece of first indication information, and wherein each piece of first indication information is associated with one RS set (John Wilson, ¶¶ 92-93, a CORESET with the lowest ID is identified and associated with TCI information, which includes information regarding a RS set, and used for QCL determination); [OR] 
[The remainder of the claim is not addressed since they are alternative limitations.]
first indication information in A CORESETs with smallest identifiers, wherein each of the A CORESETs comprises one piece of first indication information, wherein different CORESETs in the A CORESETs comprise different first indication information, and wherein each 80Attorney Docket No. 43968-1275001 / Client Ref. No. 85680647US05 piece of first indication information is associated with one RS set; [OR] 
A pieces of first indication information in P CORESETs with smallest identifiers, wherein at least one of the P CORESETs comprises at least two pieces of first indication information, wherein P is a positive integer and is less than A, and wherein each piece of first indication information is associated with one RS set; or 
Y pieces of first indication information in Q CORESETs with smallest identifiers, wherein at least one piece of first indication information in first indication information comprised in the Q CORESETs is associated with at least two RS sets, wherein Q is a positive integer and is less than A, and wherein Y is a positive integer and is less than A.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the CORESET rule of John Wilson in conjunction with the determination of Chen to determine, using minimal processing, those antenna ports that are quasi co-located, and thus, process those QCL parameters for one antenna port and use them for other ports leading to a saving in processing resources. See John Wilson, ¶¶ 5, 51, 71-73, 88.

Regarding claim 9, which depends from claim 2, Chen further teaches some of the additionally recited limitations of claim 9. Namely, Chen further teaches:
determining the X pieces of QCL information of the antenna port of the data channel based on at least one of a first indication information set, a second indication information set, or a third indication information set comprises: determining B pieces of QCL information in the X pieces of QCL information of the antenna port of the data channel based on the second indication information set, wherein B is a positive integer, wherein B is less than or equal to X (Chen, Fig. 3, step S303, ¶ 87, QCL parameters are determined on a received port as indicated by the DMRS and CSI-RS, see ¶¶ 5, 36, 48; alternatively or concurrently, Fig. 4, step S403, ¶¶ 99, 100, the QCL relationship information is determined for antenna ports, which correspond to a data channel; and since “B” may equal “X”, Chen teaches that if “X” is determined then so too is “B”).

Chen does not teach the additionally recited limitations of claim 8. John Wilson remedies this and teaches that:
wherein the second indication information in the second indication information set meets a second rule, and wherein the second rule comprises: B pieces of second indication information with smallest identifiers, wherein each piece of second indication information is associated with one RS set (John Wilson, ¶¶ 92-93, a CORESET with the lowest ID is identified and associated with TCI information, which includes information regarding a RS set, and used for QCL determination); or 
[The remainder of the claim is not addressed since they are alternative limitations.]
K pieces of second indication information with smallest identifiers, wherein at least one piece of second indication information in the K pieces of second indication information is associated with at least two RS sets, and wherein K is a positive integer and is less than B.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the CORESET rule of John Wilson in conjunction with the determination of Chen to determine, using minimal processing, those antenna ports that are quasi co-located, and thus, process those QCL parameters for one antenna port and use them for other ports leading to a saving in processing resources. See John Wilson, ¶¶ 5, 51, 71-73, 88.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2021/0153209, 2018/0352533, 2019/0229792, 2015/0349855, and 2020/0359448 each describe different ways of determining QCL information and configuring resources for communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA KADING/               Primary Examiner, Art Unit 2413